            Case 5:20-cv-00287-JD Document 8 Filed 04/14/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

                                                                                           FILED
STEPHEN CHRISTOPHER WRIGHT,
                                                                                                  1 4 2020
                               Plaintiff,
                                                                                 BV,^                    DIST. OKLA.
                                                                                                             ..DEPury
V.                                                             Case No. CIV -20-287


The State of Oklahoma


                                Defendant.




          PLAINTIFF'S MOTION TO AMEND COMPLAINT TO JOIN PARTIES


     1. Plaintiff moves this honorable Court for leave to amend its complaint pursuant to Fed. R.
        Civ. Proc. 15(a)(2), Fed. R. Civ. P. 15(a), and Fed. R. Civ. Proc. 20 to permissibly join
        Kevin Stitt to this action as a Defendant, and as grounds therefore avers as follows


     2. Kevin Stitt is a citizen of the county of Oklahoma County, in the state of Oklahoma.

     3. The Plaintiff alleges Kevin Stitt has acted, using his position and outside of his
        jurisdiction, which discriminates against the Plaintiff and ultimately keeps the Plaintiff,
        and others in his group of people,from running for public office.

     4. The Plaintiff alleges that Kevin Stitt issued executive orders, while acting as Governor of
         Oklahoma, which:
            a. Require SBc residents to stay home with the exception of running essential errands,
               like going to the grocery store or pharmacy.
            b. Closes non-essential businesses in all 77 counties
            c. Creates barriers to the Plaintiffs ability to gather signatures that is required to run
                for public office pursuant to Oklahoma Code §265II2^^^^                 people.
            d. Creates barriers to those who would gather signatures on the Plaintiffs behalf.
            e. Makes paying a filing fee the only avenue to the Plaintiff to run for public office
               in the desired position of US House Representative pursuant to Oklalioma Code
                §265112
Case 5:20-cv-00287-JD Document 8 Filed 04/14/20 Page 2 of 3
Case 5:20-cv-00287-JD Document 8 Filed 04/14/20 Page 3 of 3
